I wish first of all to
congratulate Mr. Jan Eliasson on his election as
President of the General Assembly at its sixtieth
session. We are convinced that, given his extensive
experience in international relations, this session will
have a fruitful outcome. My delegation pledges its
support and full cooperation in his endeavours for the
success of this historic session. I should like also to
convey to the Secretary-General, Mr. Kofi Annan, deep
appreciation for his efforts in promoting the noble
ideals and causes of our Organization.
The strength of our Organization lies in its
universality and legitimacy, anchored in the Charter of
the United Nations and in the fundamental principles
of international law. Among these cardinal principles
are respect for the sovereignty, territorial integrity and
8

equality of States, non-interference in their internal
affairs and the non-use or threat of use of force.
International issues today are of such a scale and
complexity that they can be resolved only through
multilateralism and by collective action founded on the
values of solidarity and universality, as embodied in
the United Nations. Only by working together can we
hope to discharge our responsibilities. We must at the
same time ensure the Organization’s credibility by
adapting it to the global realities of the twenty-first
century.
The High-level Plenary Meeting provided a
useful impetus towards meeting the goals and
challenges of the twenty-first century. The outcome
document of the 2005 world summit included measures
to strengthen the United Nations. My delegation wishes
to underscore the need to preserve and promote the
centrality of the General Assembly as the highest
deliberative and decision-making organ of the United
Nations. Myanmar also agrees that the Security
Council should be reformed to reflect world realities so
as to be more effective. Since the Council has primary
responsibility for world peace and security, the process
of its expansion should be managed with the utmost
seriousness. Any decision in that respect should be
arrived on the basis of the broadest possible agreement
of the membership.
In the context of the reform process, we must
avoid the introduction of new concepts that have no
basis either in the Charter or in international law.
Acceptance of such concepts would go against the
principles of sovereignty, territorial integrity and non-
interference, which form the very basis of the system
of international relations.
I am happy to see that the outcome document
contains elements that we hold dear. The document
underscores in particular the obligation of all Member
States to refrain from the threat or use of force in any
manner inconsistent with the Charter of the United
Nations. Charter provisions provide the necessary
principles for the use of force as a last resort. We have
always strongly held the view that Article 51 of the
Charter, which deals with the right of individual or
collective self-defence, should not be rewritten or
reinterpreted.
We believe, however, that there some areas
remain that should be further revisited in order to
address our concerns.
Regarding the establishment of the Peacebuilding
Commission as an intergovernmental advisory body,
we feel strongly that there must be adequate
representation by developing countries in the
Organizational Committee. Developing countries have
a strong case, since they are major contributors of
military personnel and civilian police to United
Nations missions.
In strengthening human rights mechanisms, we
must address the root causes of problems, namely, the
use of selectivity, double standards and politicization.
It must be borne in mind that the Charter places human
rights in the context of international cooperation.
During this session, we will be considering the
mandate, modalities, function, size, composition,
membership, working methods and procedures of the
envisaged Human Rights Council. Given the
importance that we all place on human rights,
developing countries must play an active role in the
negotiation process. We would like to see the initiation
of open, transparent and inclusive negotiations at an
early date.
The threats we face today do not respect national
boundaries; they are interconnected and complex.
Terrorism, illicit drug trafficking, transnational
organized crime, weapons of mass destruction, poverty
and hunger, and the alarming spread of highly
infectious diseases such as HIV/AIDS, tuberculosis
and malaria are some of the threats we can ignore only
at our peril. Efforts and strategies to tackle
transnational issues need to be coordinated at all levels
and carried out with the necessary respect for the
sovereignty and territorial integrity of States.
My country is a State party to the United Nations
Convention against Transnational Organized Crime and
its supplementary Protocols to Prevent, Suppress and
Punish Trafficking in Persons, especially Women and
Children, and against the Smuggling of Migrants by
Land, Sea and Air. It has enacted legislation to control
money laundering and to render mutual legal assistance
to combat transnational crime. It is a State party to
almost all of the United Nations conventions on
terrorism. It has also actively participated in regional
and international efforts against international crime.
Myanmar is against all forms and manifestations
of terrorism. Myanmar is of the view that terrorism
should be combated in accordance with international
law and obligations. The issue should not be used as a
9

pretext for intervention in the internal affairs of other
States.
Sixty years after the Second World War, the
proliferation of weapons of mass destruction,
particularly of nuclear weapons, remains a formidable
challenge. Nuclear proliferation is on the increase, and
there is also considerable concern that non-State actors
could gain access to such materials and technologies.
All States must take action in a multilateral framework
to make substantive progress towards disarmament,
including nuclear disarmament, and nuclear-weapon
States should reaffirm their commitment to negative
security assurances vis-à-vis non-nuclear States. The
outcome document, however, failed to address the
important issue of disarmament and non-proliferation.
This is an issue of great importance, and we should
make every effort to ensure that this vital issue is not
sidelined in international forums.
At the twentieth special session of the General
Assembly, on narcotic drugs, it was emphasized that no
single State can combat the scourge of narcotic drugs
on its own. In my country, the problem of narcotic
drugs is a bitter colonial legacy. We have therefore
made the elimination of narcotic drugs a national
responsibility and have formulated strategies and
tactics to end the problem of opium poppy cultivation
through a 15-year comprehensive plan and the
supplementary New Destiny Project. These efforts
have resulted in a drastic reduction in opium poppy
production. As a result, the United Nations Office on
Drugs and Crime (UNODC) reported a 73 per cent
decline between 1996 and 2004. Myanmar’s efforts to
eradicate poppy cultivation, opium and heroin
production and drug trafficking and abuse complement
the objectives set forth by the United Nations.
Myanmar is also taking urgent measures with its
neighbouring countries to exercise control over
illegally trafficked precursor chemicals used in the
production of synthetic drugs. We have developed
bilateral, trilateral and multilateral cooperation in the
subregional, regional and international contexts.
World leaders pledged in the Millennium
Declaration that the world of 2015 would be better than
the one in which we live today. They made a solemn
commitment to implement the Millennium
Development Goals (MDGs). To achieve the MDGs,
both the developed and the developing countries must
act in a cooperative manner. The developed countries,
in particular, must fulfil their commitments and meet
the internationally agreed official development
assistance target of 0.7 per cent of their gross national
product. Debt relief must also be provided to
developing countries, including grant-based financing
and 100 per cent debt cancellation.
In Myanmar, we are making satisfactory progress
towards reaching the Millennium Development Goals
by 2015. In our drive to eradicate poverty we have
achieved significant results through the designation of
24 special development zones in the states and
divisions of the country, in order to achieve equitable
and balanced development throughout the country.
Myanmar is endeavouring to achieve development
mainly relying on its own resources without assistance,
particularly from international financial institutions.
With external financial assistance, however, our
development efforts can be accelerated.
Myanmar is a multi-ethnic nation comprising
over 100 races. Immediately after independence, the
country had to face the scourge of insurgency. This has
posed a serious impediment to our national
development endeavours. Based on the bitter lessons of
the past, we have today embarked on a programme to
make law, order and national stability prevail. As we
are able to build peace and stability, we have been able
to focus our attention on economic development,
giving priority to human resource development. While
endeavouring to achieve comprehensive development
of the country, we are at the same time implementing a
seven-step political programme for a smooth transition
to a democratic State.
In this regard, understanding and support from
the international community would enable us to
achieve our cherished goal more expeditiously.
Unwarranted pressures will, however, delay our
progress. We, for our part, are resolute in our
determination to achieve our goal of establishing a
modern democratic State.
Myanmar is poised on the threshold of a new era.
We are at a point when all our attention must be
devoted to crossing the threshold and entering a new
era.